Citation Nr: 0639350	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-14 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of the Seattle, Washington, Department of Veterans Affairs 
(VA) Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  

The veteran appeared at a hearing before the undersigned in 
April 2004.

In a December 2004 decision, the Board found that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
and remanded the matter for further development.


FINDINGS OF FACT

Current right ear hearing loss is the result of in-service 
events.

Current left ear hearing loss is not the result of a disease 
or injury in service.


CONCLUSIONS OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  

Left ear hearing loss was not incurred in service.  
38 U.S.C.A. § 1110, 1131.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2006); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the issue of entitlement to service connection for right 
ear hearing loss means that further assistance is unnecessary 
to aid the veteran in substantiating that claim.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

March and June 2005 VCAA letters informed the veteran of the 
information and evidence necessary to substantiate the claim.  
The VCAA letters also told the veteran what types of evidence 
VA would undertake to obtain and what evidence the veteran 
was responsible for obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The June 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. April 5, 2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, and he was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal in May 2006.  
Even if the notice on the latter two elements is deemed 
inadequate, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that service connection for bilateral hearing 
loss is warranted, any question as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.

Furthermore, the Board finds that there has been compliance 
with the duty to assist requirements of the VCAA.  All 
available service medical, VA, and private treatment records 
have been obtained.  No other relevant records have been 
identified.  The veteran was afforded VA examinations, and VA 
obtained required opinions.

There is no further assistance that would be reasonably 
likely to substantiate the claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above, the pertinent laws and regulations 
provide that organic disease of the nervous system 
(sensorineural hearing loss) will be presumed to have been 
incurred in service if it becomes manifest to a degree of ten 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

If a chronic disease is identified in service and at any time 
thereafter (no matter how remote in time from service), the 
disease will be service connected.  38 C.F.R. § 3.303(b) 
(2006).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The provisions of 38 C.F.R. § 3.385 do not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service if there is sufficient evidence to demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

At the veteran's July 1974 entrance examination, an 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
30
LEFT
5
5
5
-
5

On his service entrance report of medical history, the 
veteran checked the "no" box when asked if he had or if he 
had ever had hearing loss.  

At the time of a February 1975 examination, an audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
50
LEFT
0
0
0
-
5

At the time of a June 1975 examination, an audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
-
30
LEFT
10
10
5
-
10

On a report of medical history filled out at that time, the 
veteran checked the "no" box when asked if he had or if he 
had ever had hearing loss.  

At the time of an October 1975 examination, an audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
5
5
-
5

At the time of the veteran's March 1978 service separation 
examination, an audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
0
0
0

On his service separation report of medical history, the 
veteran again checked the "no" box when asked if he had or 
had ever had hearing loss.

At the time of a September 1979 reserve service examination, 
an audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

45
LEFT
5
5
5

10

On a report of medical history filled out at that time, the 
veteran again checked the "no" box when asked if he had or 
had ever had hearing loss.

At the time of an October 1980 reserve service examination, 
an audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

45
LEFT
0
10
0

10

On a report of medical history filled out at that time, the 
veteran again checked the "no" box when asked if he had or 
had ever had hearing loss.

At the time of an August 1983 VA examination, the veteran 
reported having hearing loss.  

On VA examination in August 1985, the veteran said that he 
became aware of his hearing loss in 1977, when he noticed 
difficulty with daily conversations.  He believed that the 
deafness was from exposure to noise from heavy guns and 
demolition work during his service career.  The veteran noted 
that his hearing loss had been increasing in recent years and 
he reported having difficulty when in groups.  

Testing revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
70
70
LEFT
0
5
5
-
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  

The examiner commented that based on current VA criteria, 
hearing in the left ear was within normal limits.  

At the time of a March 1999 VA audiological evaluation, the 
veteran reported having a gradual decrease in hearing, 
bilaterally, with the right worse than the left.  He had 
difficulty in all listening situations.  The veteran 
indicated that he had been an Army Ranger for four years and 
a special forces engineer for nine years.  He reported having 
used light weapons and firearms and having been involved in 
demolition.  

The veteran was found to have pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
95
105
LEFT
25
20
15
35
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner rendered a diagnosis of profound mixed hearing 
loss in the right ear and mild high frequency hearing loss in 
the left ear.  

At the time of an August 2002 VA examination, the veteran 
reported using small artillery aircraft and being involved 
with demolition when in the service.  The veteran placed the 
onset of his hearing loss as 1981.  He had pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
85
70
LEFT
30
25
25
50
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The examiner rendered a diagnosis of severe high frequency 
sensorineural hearing loss in the right ear and mild to 
moderate high frequency sensorineural hearing loss in the 
left ear.  

In a July 2003 report, the veteran's private physician, W. 
Ritchie, M.D., said that the veteran reported noticing a 
hearing loss in 1976, when working with demolition.  He 
stated that his hearing would decrease for several hours 
after being around heavy noise.  The hearing loss had 
gradually increased over the years.  The veteran reported 
having difficulty hearing conversations, especially when 
background noise was present.  The veteran described exposure 
to high levels of noise from aircraft, stating that he had 
made more than 100 parachute jumps.  He also noted working in 
demolition and having exposure to noise from various weapons.  
The veteran reported that he had not been exposed to any 
extraordinary noise following his release from service.  He 
denied any recreational noise exposure or shooting firearms.  

Physical examination revealed a bilateral sensorineural 
hearing loss.  Dr. Ritchie concluded that the veteran had 
bilateral sensorineural hearing loss, which was compatible 
with noise induced hearing loss.  Dr. Ritchie observed that 
hearing tests performed in 1974 and 1975 documented a hearing 
loss at 4000 Hertz which was a frequency most often affected 
by noise.  He added that it was reasonable to assume that the 
noise he experienced during his Army career was high enough 
to be hazardous to hearing.  He stated that on a more 
probable than not basis, a portion of the veteran's present 
hearing loss was due to his noise exposure in the military.  

At his April 2004 hearing, the veteran reported he was with 
the Ranger Battalion until 1978 and then when into the 
reserves in Special Forces.  He stated that he was in planes 
and did demolition and weapons training.  He noted that he 
was currently a chiropractor.  He reported having no major 
noise exposure following service.

In December 2004, the Board remanded this matter for further 
development, to include having the file reviewed by the 
examiner who performed the August 2002 examination.

In an August 2005 report, the August 2002 VA examiners 
indicated that they had reviewed the claims folder.  They 
stated that it was their professional opinion that the 
identified hearing loss in the left ear was as likely as not 
related to the veteran's military noise exposure.  They 
further indicated that the hearing loss in the right ear was 
less likely than not related to military noise exposure.

The examiners noted that although there was some contention 
regarding the onset of hearing loss in the left ear during 
military service, at least 4 of the military audiograms 
completed in July 1974, February 1975, September 1979, and 
October 1980 indicated a consistent moderate hearing loss at 
4000 Hertz in the right ear.  While normal hearing results 
were obtained on tests completed in October 1975 and March 
1978, the consistency of hearing loss at this frequency 
supported a stable shift in hearing rather than a transient 
hearing loss.  

The examiners noted that as the veteran continued to serve in 
a reserve status beyond the last military hearing test in 
1980, the test completed at the VA in June 1985 should 
represent military noise exposure as no other occupational or 
recreational noise was reported during that time.  The 
results indicated normal hearing in the left ear and 
moderately severe sensorineural hearing loss at the 3000 to 
4000 Hertz range in the right.  The examiners stated that 
because normal hearing was identified in the left ear at the 
above referenced audiogram and this coincided with the 
veteran's reported separation from the military reserves, it 
was less likely than not that the hearing loss identified in 
the more recent audiograms was attributable to military noise 
exposure.  

In a January 2006 addendum, two other VA audiologists 
reviewed the veteran's claims folder.  The examiners noted 
that the veteran separated from the Army in 1978, from the 
reserves in 1979, from the National Guard in 1981, and from 
the Army Ready Reserve in 1982.  They observed that audio 
results at his 1974 entrance examination showed normal 
hearing, bilaterally, by current VA standards.  This was 
aggravated by moderate high frequency hearing loss on the 
right at 4000 Hertz by the time of his February 1975 military 
audio with no other significant changes.  By June 1975, the 
hearing thresholds had resolved to their enlistment levels, 
with normal hearing shown bilaterally by VA criteria, but for 
a 30 decibel level threshold at 4000 Hertz on the right.  

The examiners further noted that at the time of enlistment 
into the reserves in 1979, the audio showed continued normal 
hearing on the left with similar thresholds, all less than or 
equal to 10 decibels, with the exception of 4000 Hertz on the 
right, which had worsened to moderate high frequency hearing 
loss since June 1975.  The examiners indicated that very 
similar results were shown on the October 1980 examination.  
Hearing was normal bilaterally, with the exception of a 
moderate high frequency hearing loss on the right at 4000 
Hertz.

The examiners observed that although the veteran had reported 
at his June 1985 examination that he had been bothered by 
hearing loss with intermittent tinnitus since 1977, the 
military records showed that he reported no hearing loss or 
ear trouble on all examination reports of medical history 
from July 1974 to October 1980.  They further observed that 
no complaint of tinnitus was found prior to 1985.  

The examiners noted that the VA audio evaluation of March 
1999 showed significantly worse hearing bilaterally than in 
1980, with asymmetric hearing loss, mild to profound on the 
right.  The left ear was still normal by VA criteria.  By the 
time of the August 2002 examination, no normal hearing was 
found on the right with mild to moderate hearing loss shown 
on the left at 5000-4000 Hertz and tinnitus that had 
progressed to constant on both ears.  

The examiners observed that results from December 1991 when 
the veteran was a civilian showed significantly worse hearing 
on the right than any previous examination, to severe hearing 
loss at 3000-4000 Hertz and normal hearing on the left.  The 
examiners noted that the record showed an elevated threshold 
on the right at military entrance, limited to 4000 Hertz, 
outside the VA criteria for disability, with normal hearing 
on the left.

By the time of his entrance into the Army Reserves in 1979, 
this had progressed to moderate hearing loss at 4000 Hertz on 
the right, with still normal on the left and this pattern was 
still found in 1991, although the hearing on the right had 
worsened significantly since separation from service.  
Hearing on the left was still normal and the veteran's 
hearing thresholds were still normal from 500 to 2000 Hertz.  
The examiners noted that recent audio tests had shown 
significantly worse hearing, bilaterally, similar to the 
results from 2002.  '

The examiners stated that the asymmetry and the progression 
of the veteran's hearing loss with tinnitus was not 
consistent with damage due to noise exposure ending many 
years ago.  The examiners added that they concurred with the 
August 2005 examiners' statement that the veteran's current 
progressive asymmetric hearing loss with constant tinnitus 
was "less likely as not" due to military noise exposure and 
was more likely due to other causes in the intervening years 
since separation.  

Analysis-Right Ear

The undisputed evidence is that the veteran has a current 
right ear hearing loss as defined in 38 C.F.R. § 3.385.  The 
veteran is competent to report in-service noise exposure.  
Service medical record show that he was in a Ranger Unit and 
received examinations for airborne service.  His reports of 
in-service noise exposure are consistent with the 
circumstances of his service.  Two of the three requirements 
for service connection-in service injury and current 
disability-are thus satisfied.

There are conflicting opinions as to whether the third 
requirement for service connection is met.  Dr. Richie 
provided a supportive opinion.  The VA audiologists who 
provided the August 2005, opinion also appear to have found 
right ear hearing loss, at least as shown on the 1985 VA 
examination, to have been related to in-service noise 
exposure.  The VA audiologists appear to have at times 
confused right and left ear findings, but it appears that 
they found the decrease in hearing acuity on the right at 
4000Hertz. to have been indicative of acquired hearing loss, 
and attributed the right ear hearing loss noted on the 1985 
examination to service.

The VA audiologists who provided the January 2006 opinion 
appear to have found right ear hearing loss to be unrelated 
to service, but the Board finds no reason to favor the 
negative opinion over the earlier favorable opinions.  
Resolving reasonable doubt in the veteran's favor, service 
connection is granted for right ear hearing loss.

Left Ear

The undisputed evidence is also in favor of finding a current 
left ear hearing loss; and an in-service injury, consisting 
of noise exposure.  Two of the requirement for service 
connection are thus satisfied.

Again, Dr. Richie has provided a favorable opinion on the 
third element for service connection.  The four VA 
audiologists, however, have provided negative opinions on the 
question of whether current left ear hearing loss is linked 
to service.  The VA opinions are buttressed by the fact that 
no left ear hearing loss was shown in service or until 1999, 
approximately 10 years after service.  The VA opinions are 
also products of a review of the claims folder and more 
detailed than the opinions of Dr. Richie.  For these reasons, 
the Board finds the VA opinions to be more probative than 
that of Dr. Richie.

Presumptive service connection based on sensorineural hearing 
loss is not warranted because such hearing loss was not 
identified in service or within one year after such service.  
38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The veteran is a chiropractor, and has some medical training.  
There is, however, no evidence that the veteran has any 
training in the field of audiology.  He is therefore not 
competent to express an opinion that current hearing loss is 
related to service.  Goss v. Brown, 9 Vet App 109 (1996).

Given that the most probative opinions are against the claim, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for left ear hearing 
loss.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


